Order entered October 8, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00773-CV

                         CHARLES J. PATERNOSTRO, Appellant

                                               V.

                      REVERSE MORTGAGE SOLUTIONS, Appellee

                       On Appeal from the 59th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. CV-18-1113

                                           ORDER
       Before the Court is appellant’s October 4, 2019 motion for a ten-day extension to file his

brief. We GRANT the motion and ORDER the brief be filed no later than October 14, 2019.

       We note the motion does not contain the certificates of conference and service required

by the rules of appellate procedure. See TEX. R. APP. P. 9.5, 10.1(a)(5). We caution appellant

that any future motions shall comply with the rules.

                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE